Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 6/8/2022 has been entered. Claims 1-20 remain pending in the present application.
As a result of the present amendment, the previous 112(f) claim interpretation and 112(b) rejection are being withdrawn.

Response to Arguments
Applicant’s arguments have been fully considered, but are moot in view of the new ground of rejection, necessitated by the present amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz et al. (Pub. No. US 2016/0101263), in view of Wong et al. (Pub. No. US 2014/0276394).

Regarding claim 1, Blumenkranz discloses an optical shape sensing (OSS) display system for display of an OSS interventional device (Fig. 1 illustrates such a display system) including an integration of at least one optical shape sensor and at least one interventional tool (Par. 21: "the shape sensor systems disclosed herein rely on the ability to obtain and interpret optical data from optical shape sensor fibers coupled to a flexible body of a medical instrument"), the OSS animated display system comprising:
a monitor (Display system 20 shown in Fig. 2); and 
a display controller configured to derive a spatial positional relationship between the OSS interventional device and an object during an interventional procedure from a shape of the at least one optical shape sensor (Fig. 2 and pars. 7: “The method also includes obtaining an intra-operative image of the elongated optical fiber as the instrument advances into the patient and correlating the intra-operative image of the elongated optical fiber with the pre-operative image of the target anatomy. The method also includes deducing the position and orientation of the instrument with respect to the target anatomy based upon the correlation and navigating the instrument to the target anatomy”, and 35: "the entire length of the instrument 120, between the distal end 128 and the proximal end 130 and including the tip 126 may be effectively divided into segments, the shape (and location, pose, and/or position) of which may be determined by the sensor system 138", and 28: "the display system 20 may display a virtual navigational image in which the actual location of a medical instrument is dynamically referenced with preoperative images to present the surgeon S with a virtual image of a surgical site at the location of the tip of the medical instrument. An image of the tip of the medical instrument or other graphical or alphanumeric indicators may be superimposed on the virtual image to assist the surgeon controlling the medical instrument"), and to control a real-time display on the monitor of the spatial positional relationship between the OSS interventional device and the object for tracking position and/or deployment of the OSS interventional device relative to the object during the interventional procedure (Par. 39: “The information from the tracking system 136 may be sent to a navigation system 142 where it is combined with information from the image capture system 18 and/or the preoperatively taken images to provide the surgeon or other operator with real-time position information on the display system 20 for use in the control of the instrument 120”. The logic responsible for deriving and displaying the spatial positional relationship between the catheter and the hepatic arteries corresponds to the claimed “display controller”).
Blumenkranz, however, does not disclose animating the spatial positional relationship between the medical instrument and the target anatomy.
In the same field of instrument guiding, Wong teaches a display controller configured to animate a spatial positional relationship between a catheter and an artery (Par. 35: “To generate the preview, the controller 155 may be configured to determine the current position and the destination position. The controller 155 may cause the user interface device 150 to display an animation showing how the catheter tip will move from the current position to the destination position. In some possible approaches, the user interface device 150 may overlay the animation on an image from an image in system, such as a fluoroscopy image, of the location of the catheter 140 in the patient. This way, the clinician can see whether the movement of the catheter tip from the current position to the destination position will collide with arterial walls or other parts of the patient's body”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Wong into Blumenkranz by configuring the display controller to further animate the spatial positional relationship between the medical instrument and the target anatomy. The motivation would have been to help a clinician see whether the movement of the catheter tip from the current position to the destination position would collide with the target anatomy or other parts of the patient's body (Wong, par. 35).

Regarding claim 2, Blumenkranz in view of Wong teaches the OSS animated display system of claim 1, wherein the object is one of an anatomical feature, a therapy device or an additional interventional device (Blumenkranz, par. 65: “At process 835, the teleoperational medical system determines or deduces the position and orientation of the medical instrument (e.g., the distal tip of the medical instrument) relative to a previously acquired diagnostic or surgical target (e.g., a tumor or other lesion within the patient anatomy)”).

Claim 9 recites similar limitations as claim 1, but is directed to a display controller. Since it would have been obvious to one skilled in the art before the effective filing date of the claimed invention that the OSS animated display system recited in claim 1 could be implemented as a display controller, claim 9 can be rejected under the same rationale set forth in the rejection of claim 1.

Claims 16-17 recite similar limitations as respective claims 1-2, but are directed to a method. Since Blumenkranz also discloses a corresponding method (See Claims 17-20, for example), these claims can be rejected under the same rationales set forth in the rejection of their respective claims.

Claim(s) 3-6, 10-13 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz in view of Wong as applied to claim(s) 1, 9 and 16 above, and further in view of Baumann et al. (Pub. No. US 2020/0214768).

Regarding claim 3, Blumenkranz in view of Wong teaches the OSS animated display system of claim 1,

.
In the same field of instrument guiding, Baumann teaches computing a minimum distance between a virtual path of an interventional device and a target (See pars. 185-187).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Blumenkranz by configuring the display controller to compute a minimum distance between the virtual path of the medical instrument and a target based on the shape of the optical shape sensors, and control an animation of the minimum distance between the instrument and the target, as taught by Baumann. The motivation would have been to help improve the guidance process.

Regarding claim 4, Blumenkranz in view of Wong and Baumann teaches the OSS animated display system of claim 3,
wherein the animation of the minimum distance between the OSS interventional device and the object computed by the display controller includes one of: 
an in-plane indicator of the OSS interventional device being in-plane with an imaging of the object; 
a forward out-of-plane indicator of a forward-facing orientation of the OSS interventional device being out-of-plane with the imaging of the object; 
a backward out-of-plane indicator of a backward-facing orientation of the OSS interventional device being out-of-plane the imaging of the object; and 
a contact indicator of a predictive degree of any contact between the OSS interventional device and the object (See Figs. 7b-7c and pars. 189-191 of Baumann).

Claims 5 and 6 can be rejected under the same rationales set forth in the rejection of respective claims 3 and 4. As shown in Fig. 7b of Baumann, d = 0 indicates that the interventional device is aligned with the target. On the other hand, d > 0 in Fig. 7c indicates that the interventional device is misaligned with the target.

Claims 10-13 recite similar limitations as respective claims 3-6, but are directed to a display controller. Since it would have been obvious to one skilled in the art before the effective filing date of the claimed invention that the OSS animated display system recited in claims 3-6 could be implemented as a display controller, these claims can be rejected under the same rationales set forth in the rejection of their respective claims.

Claims 18 and 19 recite similar limitations as respective claims (3 + 4) and (5 + 6), but are directed to a method. Since Blumenkranz also discloses a corresponding method (See Claims 17-20, for example), these claims can be rejected under the same rationales set forth in the rejection of their respective claims.

Claim(s) 7-8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz in view of Wong as applied to claim(s) 1 and 16 above, and further in view of Heeren (Pat. No. 11,071,449).

Regarding claim 7, Blumenkranz in view of Wong teaches the OSS animated display system of claim 1,

.
In the same field of visualization for surgery, Heeren teaches computing a clinical depth between the tip of a surgical instrument and a patient’s retina based on a depth-resolved image (See Abstract and Claim 1).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Blumenkranz by configuring the display controller to compute a clinical depth between the medical instrument and a target based on the shape of the optical shape sensors embedded in the instrument, and control an animation of the clinical depth between the instrument and the target, as taught by Heeren. The motivation would have been to improve patient safety and surgical outcomes (Heeren, col. 1, ll. 54-56).

Regarding claim 8, Blumenkranz in view of Wong and Heeren teaches the OSS animated display system of claim 7, 
wherein the animation of the clinical depth between the OSS interventional device and the object computed by the display controller includes one of: 
an in-depth indicator of the OSS interventional device being within a depth range of the object in accordance with an interventional procedure (Heeren, col. 5, ll. 13-30: “The distance between the surgical tool and particular eye tissue may be determined based on data obtained by an imaging system capable of resolving depth in real time, such as an OCT imaging system, ultrasound imaging system, a multispectral imaging system, a computerized axial tomography (CAT) scan system, a magnetic resonance imaging (MRI) system, or a positron emission tomography (PET) imaging system. Certain embodiments also track movements of the surgical tool within a microscope image in real time, and may display the visual indicator as a dynamic overlay in the microscope image presented in an eyepiece or on a heads-up display. For example, a visual indicator may be displayed as a graphic overlay superimposed on a distal end of the surgical tool as it moves within in a microscope image of a retina, and the size and/or color of the overlay indicator may be updated continuously according to the distance between the distal end of the surgical tool and the retina”); and 
an out-of-depth indicator of the OSS interventional device being outside of the depth range of the object in accordance with the interventional procedure.

Claim 20 recites similar limitations as claims 7 + 8, but is directed to a method. Since Blumenkranz also discloses a corresponding method (See Claims 17-20, for example), claim 20 can be rejected under the same rationales set forth in the rejection of claims 7 + 8.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenkranz in view of Wong and Baumann as applied to claim(s) 13 above, and further in view of Heeren.

Claims 14-15 recite similar limitations as respective claims 7-8, but are directed to a display controller. Since it would have been obvious to one skilled in the art before the effective filing date of the claimed invention that the OSS animated display system recited in claims 7-8 could be implemented as a display controller, these claims can be rejected under the same rationales set forth in the rejection of their respective claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613